UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1622


JIA ZHANG CHEN; DAN FENG GAO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of Orders of the Board of Immigration
Appeals.


Submitted:   October 20, 2010            Decided:   November 18, 2010


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jia Zhang Chen, Dan Feng Gao, Petitioners Pro Se.        Robbin
Kinmonth Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jia        Zhang     Chen     and     his     wife,     Dan    Feng        Gao

(collectively            “Petitioners”),       natives      and     citizens      of     the

People’s Republic of China, petition for review of two separate

orders of the Board of Immigration Appeals (“Board”) dismissing

their    appeals         from    the   immigration        judge’s   denial     of      their

requests      for    asylum,       withholding      of    removal,    and    protection

under the Convention Against Torture.

              The Petitioners first challenge the determination that

they    failed      to    establish       eligibility     for   asylum.      To     obtain

reversal of a determination denying eligibility for relief, an

alien “must show that the evidence he [or she] presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).              Furthermore, “[t]he agency decision that an

alien    is      not      eligible     for     asylum      is     ‘conclusive       unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              Based on our review of the record, we conclude that

the Petitioners fail to demonstrate that the evidence in their

case compels a contrary result.                     As found by the Board, the

Petitioners have failed to demonstrate that the birth of their

United States citizen children violated family planning policies

                                              2
in the Fujian Province or that they will be subject to forced

sterilization or other persecution if returned to China.                                  See

Matter of J-W-S-, 24 I. & N. Dec. 185 (B.I.A. 2007) (relying on

State     Department     reports       and       concluding         that     the   alien’s

evidence    failed      to   demonstrate          that     China    has     a    policy   of

requiring    forced     sterilization            of   a    parent    who    returns    with

children born abroad or that any sanctions imposed in the Fujian

Province would rise to the level of persecution).                            We therefore

find that substantial evidence supports the denial of relief.

            Additionally, we uphold the denial of the Petitioners’

request    for   withholding     of    removal.             “Because       the   burden   of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding       of   removal    under         [8    U.S.C.]    §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                              Because

the Petitioners failed to establish that they are eligible for

asylum, they cannot meet the higher standard for withholding of

removal.

            We   also    conclude      that       substantial       evidence       supports

the finding that the Petitioners failed to meet the standard for

relief under the Convention Against Torture.                           To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

                                             3
country of removal.”       8 C.F.R. § 1208.16(c)(2) (2010).               Based on

our review, we agree that the Petitioners failed to demonstrate

that they will more likely than not be tortured due to any

violation of China’s family planning policies or for violating

their   country’s    illegal     exit   laws.         See    Xia    Yue   Chen    v.

Gonzales, 434 F.3d 212, 222 (3d Cir. 2005); Matter of J-W-S-, 24

I. & N. Dec. at 195.

           Accordingly,     we   deny       the   petition   for     review.      We

dispense   with     oral   argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   PETITION DENIED




                                        4